The opinion of the court was delivered by
Burch, J.:
The appeal is taken by defendant from a judgment awarding plaintiff compensation in a lump sum.
Plaintiff’s face was burned by an explosion of gas in a gas-burning stove. A week or ten days later infectious eczematoid dematitis developed in the place which had been burned, and spread over his body, totally and permanently incapacitating him to perform the work in which he was engaged, or similar work. The questions presented are questions of fact. While the case is peculiar and interesting, no useful purpose would be subserved by reviewing the sixty or more printed pages of evidence contained in the abstract and counter abstract. It is clear that plaintiff’s disability is the result of accidental injury arising out of and in the course of his employment. The preponderance of medical opinion was that he cannot be cured, although ninety-nine per cent of such cases are cured, and an eminent specialist who treated him expressed the opinion he would never be able to do heavy manual labor again. There was abundant evidence of notice of injury and claim of compensation.
It is contended the district court abused its discretion in rendering judgment for compensation in a lump sum. It is not contended the injury was not ascertainable by objective examination and, since there was evidence sufficient to sustain the finding of permanent total disability, within the meaning of the workmen’s compensation act, the contention is without merit.
The judgment of the district court is affirmed.